DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 04/13/2022.
Applicant’s cancelation of claims 1-25 and 27-30 is acknowledged and require no further examining.  Claims 26 and 31-47 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 31, the phrase “wherein the constant circumference” renders claim 31 vague and indefinite because it renders claim 31 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 31 is dependent of claim 26 and claim 26 do not disclose the guiding element having a constant circumference.  For examining purposes, claim 31 is interpreted to be dependent of claim 47, because claim 47 discloses the constant circumference feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 32-33, 35-36, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over reference Connolly (4922683) in view references Fresnel (6523331) and Lajovic (3940834).
Regarding claim 26, Connolly discloses a device for supplying a strip of flattened tubular shrink foil material (10) in a container sleeving system for applying said tubular shrink foil material around the containers, said device comprising:
a guiding element (42) having a front side (see figure 5 below) and a back side (see figure 5 below) and configured to guide therealong the strip of flattened tubular shrink foil material (10) moving in an axial direction along the guiding element;
wherein the device further comprising at least one pair of pressure rollers (44, 46) arranged on either side of the guiding element,
wherein the circumference in cross-section of the guiding element is essentially constant over the entire height of the guiding element (42).
(Figure 2-3, 5 and Column 3 lines 34-41, Column 4 lines 39-60) 
[AltContent: arrow][AltContent: textbox (Back Side)][AltContent: textbox (Front Side)][AltContent: arrow][AltContent: textbox (Connolly )]
    PNG
    media_image1.png
    548
    225
    media_image1.png
    Greyscale

However, Connolly does not disclose the guide element comprises: an upstream guiding element formed by a first flat plate; a downstream guiding element formed by a second flat plate; and a generally wedge-shaped intermediate guiding element.
Fresnel discloses an object sleeving system comprising a guiding element (41), wherein the guiding element (41) comprises: 
an upstream guiding element (44) formed by a first flat plate extending along a first plane; 
a downstream guiding element (45) extending along a second plane rotated with respect the first plane about a central longitudinal axis (100) common to the upstream (44) and downstream (45) guiding element; 
an intermediate guiding element (58) connected to or integrally formed with the upstream (44) and downstream (45) guiding elements and shaped so as to smoothly guide the flattened tubular shrink foil material (20) moving over; and 
a pair of guide rollers (25, 26) configured to formed at least one additional fold, wherein the upstream element (44) has lateral edges that guide at least one original fold, 
wherein the downstream element (45) has lateral edge openings (see figure 6 below), and
wherein the pair of guide rollers are situated in the lateral edge openings (see figure 6 below). 
(Figure 5-6 and Column 6 lines 4-8, 54-64, Column 7 lines 66-67 through Column 8 lines 1-2, Column 9 lines 4-12)
[AltContent: textbox (Openings)][AltContent: textbox (Lateral Edges)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fresnel)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    151
    649
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the guiding element of Connolly by incorporating the upstream guide element, the downstream guide element with lateral edge openings, the intermediate guiding element, and the pair of guide rollers as taught by Fresnel, since column 9 lines 13-22 of Fresnel states such a modification would allow the foil material to better fit on the object.
Lajovic discloses a guiding element (55) comprising: an upstream guiding element (59) formed by a first flat plate extending in a first plane; a downstream guiding element (61) formed by a second flat plate extending in a second plane; and a generally wedge-shaped intermediate guiding element (62) connected to or integrally formed with the upstream (59) and downstream (61) guiding elements, wherein the upstream guiding element (59) is essentially the same as the circumference of the intermediate guiding element (62) and wherein the circumference of the intermediate guiding element (62) is essentially the same as the circumference of the downstream guiding element (61). (Figure 2-3 and Column 4 lines 59-66, Column 5 lines 15-24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the guiding element of Fresnel by incorporating the second flat plate and wedge-shaped intermediate guiding element as taught by Lajovic, since column 5 line 39-44 of Lajovic states such a modification would allow the guiding element to be flexible to bend away from its respective plane but rigid against bending in its respective plane.
Regarding claim 32, Connolly modified by Fresnel and Lajovic disclose the cross-sections of the upstream (Fresnel – 44) and downstream (Fresnel – 45) guiding element are rectangular and wherein the cross-section of the upstream guiding element (Fresnel – 44) is essentially the same as the cross-section of the downstream guiding element (Fresnel – 45). (Fresnel – Figure 5-6) (Lajovic – Figure 2-3, 10)
Regarding claim 33, Connolly modified by Fresnel and Lajovic disclose both lateral edges of the downstream guiding element (Fresnel – 45) have at least one opening (Fresnel – see figure 6 above) arranged to receive a respective pair of pressure rollers (Fresnel – 25, 26), the pressure rollers (Fresnel – 25, 26) being configured to press a plurality of additional folds at either lateral edge of the strip tubular shrink foil material (Connolly – 10). (Connolly – Column 4 lines 53-60) (Fresnel – Column 9 lines 4-12)
Regarding claim 35, Connolly modified by Fresnel and Lajovic disclose the upstream (Fresnel – 44), downstream (Fresnel – 45), intermediate (Fresnel – 58) guiding elements each comprise outer surfaces, wherein the outer surfaces of the upstream guiding element (Fresnel – 44) are essentially flush with the outer surfaces of the intermediate guiding element (Fresnel – 58) and wherein the outer surfaces of the intermediate guiding element (Fresnel – 58) are essentially flush with the outer surfaces of the downstream guiding element (Fresnel – 45). (Fresnel – Figure 5-6) (Lajovic – Figure 2-3)
Regarding claim 36, Connolly modified by Fresnel and Lajovic disclose positioning rollers (Connolly – 22, 24, 26) arranged in a select one or both of the downstream guiding element (Fresnel – 45) and the intermediate guiding element (Fresnel – 58) and configured to cooperate with positioning rollers (Connolly – 28, 35, 36) attached to a frame (Connolly – 140, 141). (Connolly – Figure 8 and Column 5 lines 1-10)
Regarding claim 38, Connolly modified by Fresnel and Lajovic disclose the strip of flattened tubular foil material (Connolly – 10) is a continuous web of tubular shrink foil material (Connolly – 10) to be cut into individual sleeves or pre-cut individual sleeves made of tubular shrink foil material (Connolly – 10) having a given width, and wherein the intermediate guiding element (Fresnel – 58) part is dimensioned to fit the tubular shrink foil material of the given width. (Connolly – Column 4 lines 43-48, Column 6 lines 58-63)
Regarding claim 39, Connolly modified by Fresnel and Lajovic disclose the intermediate guiding element (Fresnel – 58) is shaped so as to allow the cross-sectional shape of the strip of tubular shrink foil material (Connolly – 10) moving along the guiding element (Connolly – 42) part to smoothly change from a first shape at the upstream guiding element (Fresnel – 44) into a second shape at the downstream guiding element (Fresnel – 45). (Fresnel – Figure 5-6 and Column 3 lines 42-45)
Regarding claim 40, Connolly modified by Fresnel and Lajovic disclose downstream guiding element (Fresnel – 45) is essentially axially aligned with the upstream guiding element (Fresnel – 44), and wherein the cross sectional shape and dimensions of the upstream guiding element (Fresnel – 44) and the downstream guiding element (Fresnel – 45) are the same. (Fresnel – Figure 5-6) (Lajovic – Figure 2-3)
Regarding claim 41, Connolly modified by Fresnel and Lajovic disclose the central longitudinal axis (Fresnel – 100) defines an axial axis of symmetry. (Fresnel – Figure 5-6 and Column 3 lines 42-45, Column 6 lines 54-57, Column 7 lines 66-67 through Column 8 lines 1-2) (Lajovic – Figure 2-3)
Regarding claim 42, Connolly modified by Fresnel and Lajovic disclose the second plane of the downstream guiding element (Fresnel – 45) extends at an angle relative to the relative to the first plane of the upstream guiding element (Fresnel – 44), wherein the angle ranges between 1 and 90 degrees. (Fresnel – Column 3 lines 42-45, Column 7 lines 66-67 through Column 8 lines 1-2)

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over reference Connolly (4922683) in view references Fresnel (6523331) and Lajovic (3940834) as applied to claim 26 above, and further in view of reference Strub et al. (5086682).
Regarding claim 34, Connolly modified by Fresnel and Lajovic disclose the claimed invention as stated above but do not disclose a pair of pressing rollers arranged so as to at least partly remove one or more existing folds.
Strub et al. disclose banding cutting apparatus comprising a pair of pressing rollers (68, 70) that apply flattening pressure to the material.  (Figure 1, 3 and Column 4 lines 3-10)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the device of Connolly by incorporating the pressing rollers as taught by Strub et al., since column 1 lines 44-52 of Strub et al. states such a modification would help avoid any bunching up of the material during the cutting process.
Strub et al. disclose the pressing rollers applying the flattening pressure onto the portion of the material comprising the fold. (Figure 1)  Therefore, pressing rollers of Strub et al. are interpreted to be arranged so as to at least partly remove the fold.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over reference Connolly (4922683) in view references Fresnel (6523331) and Lajovic (3940834) as applied to claim 26 above, and further in view of reference Sawamura et al. (2015/0158618).
Regarding claim 37, Connolly modified by Fresnel and Lajovic disclose the claimed invention as stated above but do not disclose a foil material orientation unit.
Sawamura et al. disclose fitting device comprising an orientation unit (30) configured: to receive the strip of foil material (LM); change the orientation of the strip; and discharge the strip (LM) with a changed orientation. (Figure 1 and Page 5 paragraph 60-61)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the device of Connolly by incorporating the orientation unit as taught by Sawamura et al., since page 1 paragraph 9 of Sawamura et al. states such a modification would allow the device to adjust angular position of the film relative to the circumferential direction of the container.

Claims 47 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over reference Connolly (4922683) in view references Fresnel (6523331) and Lajovic (3940834) as applied to claim 26 above, and further in view of reference Van Rijsewijk et al. (2013/0061559).
Regarding claim 47, Connolly modified by Fresnel and Lajovic disclose the claimed invention as stated above but do not explicitly disclose a constant circumference in cross-section over the entire height of the guiding element.
Van Rijsewijk et al. discloses a guiding element (19) comprising a circumference that is substantially constant along the length of side guiding element. (Page 2 paragraph 39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified guiding element of Connelly, Fresnel, and Lajovic by incorporating the constant circumference as taught by Van Rijsewijk et al., since page 1 paragraph 9 of Van Rijsewijk et al. states such a modification would minimize stress concentrations and allow for higher throughout rates.
Regarding claim 31, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose the constant circumference in cross-section over the entire height of the guiding element (Connolly – 42) includes that the travel paths of the strip of flattened tubular shrink foil material (Connolly – 10) travelling in a downstream direction over the outer surfaces of the guiding element (Connolly – 42) are equal at all positions along the circumference of the guiding element (Connolly – 42). (Connolly – Column 4 lines 44-48) (Van Rijsewijk et al. – Page 2 paragraph 39)

Allowable Subject Matter
Claims 43-46 are allowed.

Response to Arguments
The Amendment filed on 04/13/2022 have been entered.  Applicant’s cancelation of claims 1-25 and 27-30 is acknowledged and require no further examining.  Claims 26 and 31-47 are pending in the application.

In response to the arguments of the objections toward the Drawings, 

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Haneda (JP 2006076635), in view of the amendments to the claims, Examiner withdraws the 102 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Haneda (JP 2006076635) modified by references Connolly (4922683) and Drewitz (5566527), in view of the amendments to the claims, Examiner withdraws the 103 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Connolly (4922683) modified by references Fresnel (6523331), Lajovic (3940834), and Van Rijsewijk et al. (2013/0061559), Examiner finds the arguments not persuasive.
Applicant states:
However, this allegation is incorrect as in Fresnel, there is no disclosure or suggestion that the facing end 45 of Fresnel—relied upon by the Office as the claimed downstream guiding element—has lateral edges that are “configure to form the at least one additional fold in the flattened tubular shrink foil material,” as recited in amended independent claim 26.

In column 6 lines 4-12 of Fresnel, the pinch wheels (25, 26) are disclosed to crease the sheath as the sheath passes over the downstream guide element.  In Figure 4 of Fresnel, the pinch wheels are shown engage each other through openings formed on the lateral sides of the downstream guide element.  Therefore, Fresnel does disclose the downstream guide element has lateral edges that are configured to form the at least one additional fold in the flattened tubular material.
Applicant states:
In fact, one of ordinary skill in the art would conclude that modifying the planar element 42 of Conolly to have the features of torpedo 41 of Fresnel modified with the mandrels 40, 50 of Lajovic would render the device of Conolly unsuitable for its intended purpose. As Conolly emphasizes, "planar element 42 is to provide some opening of the flattened web such that it is opened by an amount equal to the thickness dimension of the planar element, and thereafter present a slightly opened - 13 web to the cutting mechanism for shearing." (Conolly Column 4, Lines 63-68).

Lajovic is not relied upon for the teaching of a cutting mechanism or how to present the tubular material to the cutting mechanism. Lajovic is relied upon for the teaching of a generally wedge-shaped intermediate guiding element connected to or integrally formed with the upstream and downstream guiding elements.
Fresnel is relied upon for the teaching of an upstream guiding element, a downstream guiding element, an intermediate guiding element connected to or integrally formed with the upstream and downstream guiding elements, and a pair of guide rollers configured to formed at least one additional fold.
When modifying Connolly in view of Fresnel and Lajovic, the guiding element would be configured to form at least one additional fold.  Modifying the upstream guiding element and introducing an intermediate guiding element would not alter or render the cutting mechanism of Connolly inoperable or unsuitable for its intended purpose.
Applicant states:
However, this section of Lajovic does not state anything about modifying Fresenel to incorporate teaching of Lajovic.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Fresnel discloses upstream guiding element, a downstream guiding element, and an intermediate guiding element connected to or integrally formed with the upstream and downstream guiding elements.  Lajovic discloses an upstream guiding element (59) formed by a first flat plate extending in a first plane; a downstream guiding element (61) formed by a second flat plate extending in a second plane; and a generally wedge-shaped intermediate guiding element (62) connected to or integrally formed with the upstream (59) and downstream (61) guiding elements.
Lajovic states such a configuration allows the guiding element to be flexible to bend away from its respective plane but rigid against bending in its respective plane.  By incorporating the teachings of Lajovic into the guiding element of Fresnel, the guiding element of Fresnel would be flexible to bend away from its respective plane but rigid against bending in its respective plane.  Therefore, the person of ordinary skill in the art would be motivated to modify Fresnel in view of Lajovic.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 13, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731